Exhibit 10.2

VOTING AND SUPPORT AGREEMENT

THIS VOTING AND SUPPORT AGREEMENT, dated as of February 13, 2018 (this
“Agreement”), is entered into by and between Infinity Property and Casualty
Corporation, an Ohio corporation (the “Company”), and the undersigned
stockholder of Parent (the “Stockholder”).

W I T N E S S E T H:

WHEREAS, the Company, Kemper Corporation, a Delaware corporation (“Parent”), and
Vulcan Sub, Inc., an Ohio corporation and a wholly owned subsidiary of Parent
(“Merger Sub”), are contemplating entering into an Agreement and Plan of Merger
(as the same may be amended or otherwise modified from time to time in
accordance with the terms thereof, the “Merger Agreement”);

WHEREAS, as an inducement to and condition of the Company’s willingness to enter
into the Merger Agreement, they are requiring that the Stockholder enter into
this Agreement, and the Stockholder desires to induce the Company to enter into
the Merger Agreement; and

WHEREAS, as of the date of this Agreement, the Stockholder has the power to vote
and dispose of all of the shares of common stock of Parent, $0.10 par value per
share, of which the Stockholder is the beneficial or record owner and all
additional equity securities and equity interests of Parent of which the
Stockholder acquires beneficial or record ownership during the period from the
date of this Agreement through the Termination Date (including by way of bonus
issue, share dividend or distribution, sub-division, recapitalization,
consolidation, exchange of shares and the like) (the “Shares”).

NOW, THEREFORE, in contemplation of the foregoing and in consideration of the
mutual agreements, covenants, representations and warranties contained herein
and intending to be legally bound by this Agreement, the parties hereto agree as
follows:

1. Certain Covenants.

1.1 Voting Agreement. From and after the date of this Agreement until the
Termination Date, the Stockholder hereby irrevocably and unconditionally
covenants and agrees that at any meeting of the stockholders of Parent (whether
annual or special) or at any adjournment or postponement thereof upon which a
vote or other approval is sought, the Stockholder shall: (i) appear at such
meeting or otherwise cause all of the Stockholder’s Shares to be counted as
present thereat for the purpose of establishing a quorum whether in person or by
proxy; and (ii) vote or cause to be voted, in person or by proxy, all of the
Shares (A) in favor of the approval of the Share Issuance as contemplated by the
Merger Agreement, (B) in favor of any proposal to adjourn or postpone such
meeting of the Company’s stockholders to a later date if there are not
sufficient votes to approve the Share Issuance, (C) against any Parent
Acquisition Proposal or any other extraordinary corporate transaction (other
than the Merger), such as a merger, consolidation, business combination, tender
or exchange offer, reorganization, recapitalization, liquidation or sale or
transfer of all or substantially all of the assets or securities of Parent or
any of its material Subsidiaries and (D) against any other proposal, action or
transaction that would reasonably be expected to materially impede, frustrate,
prevent or nullify



--------------------------------------------------------------------------------

the Share Issuance or the Merger Agreement. Except as explicitly set forth in
this Section 1.1, nothing in this Agreement shall limit the right of the
Stockholder to vote in favor of, against or abstain with respect to any other
matters presented to Parent’s stockholders, and under no circumstance shall
Stockholder be obligated to vote in favor of a Fundamental Amendment.

1.2 Restrictions on Transfer. The Stockholder hereby covenants and agrees that
from and after the date of this Agreement until the Termination Date, the
Stockholder will not: (a) directly or indirectly Transfer (or cause or permit
the transfer of) any Shares, or limit the Stockholder’s right to vote the
Shares, or agree to do any of the foregoing; (b) knowingly take any action that
is, individually or in the aggregate, reasonably likely to prevent or materially
impair or delay the Stockholder’s ability to satisfy its obligations under this
Agreement or (c) take any action that would make any of the Stockholder’s
representations or warranties contained in this Agreement untrue or incorrect or
prevent or materially impair or delay the Stockholder from performing the
Stockholder’s obligations under this Agreement. Notwithstanding the foregoing,
the following Transfers are permitted: (i) Transfers of Shares (A) by will,
(B) for estate planning purposes, (C) for charitable purposes or as charitable
gifts or donations or (D) to the extent necessary to (1) fund a tax liability
arising from the exercise or vesting of any equity incentives in Parent held by
Stockholder, including any withholding obligations, (2) effect any net
settlement or (3) pay the exercise price in respect, of any such equity
incentives and (ii) Transfers of Shares with the Company’s prior written
consent. For purposes hereof, “Transfer” shall mean, with respect to a Share,
to, directly or indirectly, (i) sell, pledge, encumber, exchange, assign, grant
an option with respect to, transfer, tender or otherwise dispose of such Share
or any interest in such Share (including by gift, merger or operation of law),
(ii) enter into any Contract providing for the sale of, pledge of, encumbrance
of, exchange of, assignment of, grant of an option with respect to, transfer,
tender of or other disposition of such Share or any interest therein (including
by gift, merger or operation of law) or (iii) enter into, renew or maintain any
put equivalent position (as defined in Rule 16a-1 under the Exchange Act) for
the purpose of hedging economic exposure to such Share, excluding from this
clause (iii) any put equivalent position entered into prior to the date of this
Agreement.

1.3 No Solicitation. Prior to the Expiration Date, the Stockholder shall not
take any action that would be a breach of Section 5.4(a) or (b) of the Merger
Agreement if taken by Parent. Notwithstanding the foregoing, the Stockholder and
its Affiliates and their respective Representatives, in their capacity as
Representatives of Parent, shall be entitled to take an action (or omit to take
an action) to the extent Parent’s Representatives would be permitted to take
such action (or omit to take such action) pursuant to Section 5.4 of the Merger
Agreement.

1.4 Certain Events. This Agreement and the obligations hereunder will attach to
the Shares and will be binding upon any Person to whom or which legal or
beneficial ownership of any or all of the Shares passes, whether by operation of
applicable Law or otherwise, including, as applicable, the Stockholder’s heirs,
legal representatives, successors and assigns. At all times commencing with the
execution and delivery of this Agreement and continuing until the Termination
Date, in furtherance of this Agreement, the Stockholder hereby authorizes Parent
or its counsel to notify Parent’s transfer agent that there is a stop transfer
order with respect to all of the Shares (and that this Agreement places limits
on the voting and transfer of the Shares), subject to the provisions hereof and
provided that any such stop transfer order and

 

2



--------------------------------------------------------------------------------

notice will immediately be withdrawn and terminated by Parent following the
Termination Date and shall not apply to any Transfer that is permitted
hereunder.

1.5 Disclosure. The Stockholder hereby authorizes the Company to publish and
disclose in any announcement or disclosure required by the Securities and
Exchange Commission (the “SEC”), NASDAQ, the NYSE or any other national
securities exchange and, to the extent required by applicable Law, the Form S-4
and Joint Proxy Statement (including all documents and schedules filed with the
SEC in connection therewith) and any other required filings under the Securities
Act of 1933 (the “Securities Act”) or the Securities Exchange Act of 1934 (the
“Exchange Act”), or otherwise required by Law, the Stockholder’s identity and
ownership of the Shares and the nature of the Stockholder’s commitments,
arrangements and understandings under this Agreement.

1.6 Inconsistent Agreements. The Stockholder hereby covenants and agrees that,
except for this Agreement, the Stockholder shall not (a) any time prior to the
Termination Date, enter into any voting agreement, voting trust or similar
agreement or arrangement with respect to the Shares that is inconsistent with
this Agreement and (b) grant at any time while this Agreement remains in effect
a proxy, consent or power of attorney with respect to the Shares that is
inconsistent with this Agreement.

1.7 Further Assurances. From time to time and without additional consideration,
the Stockholder shall execute and deliver, or cause to be executed and
delivered, such additional instruments, and shall take such further actions, as
the Company may reasonably request for the purpose of carrying out the intent of
this Agreement.

1.8 Irrevocable Proxy. Subject to the last sentence of Section 1.1 above, prior
to the Termination Date, solely in the event of a failure by the Stockholder to
act in accordance with Stockholder’s obligations at to voting pursuant to
Section 1.1 no later than the third Business Day prior to any meeting at which
stockholders of Parent will consider and vote on any of the matters described in
Section 1.1, the Stockholder hereby irrevocably grants to, and appoints, the
Company, and any individual designated in writing by the Company, and each of
them individually, as the Stockholder’s proxy and attorney-in-fact (with full
power of substitution and including for purposes of Section 212 of the Delaware
General Corporation Law, as amended), for and in the name, place and stead of
the Stockholder, to vote the Shares, or grant a consent or approval in respect
of the Shares, in a manner consistent with this Agreement. The Stockholder
understands and acknowledges that the Company is entering into the Merger
Agreement in reliance upon the Stockholder’s execution and delivery of this
Agreement. The Stockholder hereby affirms that the irrevocable proxy set forth
in this Section 1.8 is given in connection with the execution of the Merger
Agreement, and that such irrevocable proxy is given to secure the performance of
the duties of the Stockholder under this Agreement. The Stockholder hereby
further affirms that the irrevocable proxy is coupled with an interest and may
be revoked only under the circumstances set forth in the last sentence of this
Section 1.8. The Stockholder hereby ratifies and confirms all that such
irrevocable proxy may lawfully do or cause to be done by virtue hereof. Such
irrevocable proxy is executed and intended to be irrevocable in accordance with
applicable Law. The Stockholder shall, upon written request by the Company, as
promptly as practicable execute and deliver to the Company a separate written
instrument or proxy that embodies the terms of this irrevocable proxy set forth
in this

 

3



--------------------------------------------------------------------------------

Section 1.8. Notwithstanding the foregoing, the proxy and appointment granted
hereby shall be automatically revoked, without any action by the Stockholder,
upon the Termination Date and the Company may terminate any proxy granted
pursuant to this Section 1.8 at any time at its sole discretion by written
notice to the Stockholder.

2. Representations and Warranties of the Stockholder. The Stockholder by this
Agreement represents and warrants to the Company, as of the date hereof, that:

2.1 Ownership. The Shares are, and prior to the Effective Time the Shares will
be, beneficially owned by the Stockholder, free and clear of any Liens of any
nature whatsoever, except for (a) restrictions on transfer under securities Laws
and (b) those created by this Agreement. The Stockholder does not own,
beneficially or otherwise, any securities of Parent other than the Shares as of
the date of this Agreement.

2.2 Sole Power. The Stockholder has, and at all times through the Effective Time
will have, sole voting power with respect to the matters set forth in this
Agreement, sole power of disposition, sole power to issue instructions with
respect to the matters set forth in this Agreement, and sole power to agree to
all of the matters set forth in this Agreement, in each case, with respect to
all of the Shares.

2.3 Organization. If an entity, the Stockholder is an entity duly existing under
the laws of its jurisdiction of incorporation, organization or formation.

2.4 Authorization. The Stockholder, if an entity, has all necessary power and
authority or, if an individual, has legal right and capacity to execute and
deliver this Agreement, to perform the Stockholder’s obligations hereunder and
to consummate the transactions contemplated by this Agreement. The execution and
delivery of this Agreement by the Stockholder and the consummation of the
transactions contemplated by this Agreement have been duly and validly
authorized by all necessary action of the Stockholder, and no other proceedings
on the part of the Stockholder or any Affiliate thereof are necessary to
authorize the execution and delivery of this Agreement or to consummate the
transactions contemplated by this Agreement. This Agreement has been duly
executed and delivered by the Stockholder and, assuming the due authorization,
execution and delivery by the Company, this Agreement constitutes a valid and
binding obligation of the Stockholder, enforceable against the Stockholder in
accordance with its terms (except to the extent that enforceability (a) may be
limited by applicable bankruptcy, insolvency, fraudulent transfer, moratorium,
reorganization or similar Laws affecting or relating to creditors’ rights
generally (whether now or hereafter in effect) and (b) is subject to general
principles of equity).

2.5 No Violation; Consents. The execution, delivery and performance of this
Agreement by the Stockholder do not and will not, and the consummation by the
Stockholder of the transactions contemplated by this Agreement will not, with or
without notice or lapse of time, or both, conflict with or violate (a) any Law
applicable to the Stockholder or by which any of the Stockholder’s property or
assets is bound, (b) any order, writ, injunction, decree, judgment, order,
statute, rule, or regulation applicable to the Stockholder or by which the
Stockholder’s property or assets are bound, (c) any Contract to which the
Stockholder is a party or by which the Stockholder may be bound, except for
violations, breaches or defaults that, individually or in

 

4



--------------------------------------------------------------------------------

the aggregate, would not reasonably be expected to (x) in any material respect
impair or adversely affect the ability of the Stockholder to perform its
obligations under this Agreement or (y) prevent or materially delay or adversely
affect the consummation of the Merger or (d) in the event the Stockholder is an
entity, the Stockholder’s certificate of incorporation or bylaws (or comparable
governing documents). The Stockholder has revoked or terminated any proxies,
voting agreements or similar arrangements previously given or entered into with
respect to the Shares. The execution and delivery of this Agreement by the
Stockholder do not and will not require any consent, approval, order, license,
authorization or permit of, action by, filing, registration or declaration with
or notification to, any Governmental Entity, except for (1) compliance with the
applicable requirements of the Securities Act and the Exchange Act and
(2) compliance with any applicable international, federal or state securities or
“blue sky” Laws.

2.6 Reliance by the Company. The Stockholder understands and acknowledges that
the Company is entering into the Merger Agreement in reliance upon the
Stockholder’s execution and delivery of this Agreement and the representations
and warranties of the Stockholder contained in this Agreement.

2.7 The Stockholder Has Adequate Information. The Stockholder is a sophisticated
seller with respect to the Shares and has adequate information concerning the
business and financial condition of Parent to make an informed decision
regarding the sale of the Shares and has independently, without reliance upon
the Company, and based on such information as the Stockholder has deemed
appropriate, made the Stockholder’s own analysis and decision to enter into this
Agreement.

2.8 No Litigation. There are no Actions pending or, to the knowledge of the
Stockholder, threatened against the Stockholder or its Affiliates, or any
Judgement to which the Stockholder or its Affiliates is subject to, except, in
each case, for those that, individually or in the aggregate, would not
reasonably be expected to (a) in any material respect impair or adversely affect
the ability of the Stockholder to perform its obligations under this Agreement
or (b) prevent or materially delay or adversely affect the consummation of the
Merger.

2.9 Form S-4 and Joint Proxy Statement. None of the information supplied or to
be supplied by the Stockholder individually for inclusion or incorporation by
reference in (a) the Form S-4 will, at the time the Form S-4 is filed with the
SEC, at any time it is amended or supplemented or at the time it becomes
effective under the Securities Act, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they are made, not misleading or (b) the Joint Proxy
Statement will, at the time it is first mailed to the Stockholder, at the time
of any amendment thereof or supplement thereto and at the time of the Parent
Stockholder Meeting, contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
are made, not misleading.

2.10 No Finder’s Fees. No broker, investment banker, financial advisor, finder,
agent or other Person is entitled to any broker’s, finder’s, financial adviser’s
or other similar fee or commission in connection with this Agreement based upon
arrangements made by or on behalf of the Stockholder in his, her or its capacity
as a stockholder of Parent.

 

5



--------------------------------------------------------------------------------

3. Representations and Warranties of the Company. The Company by this Agreement
represents and warrants to the Stockholder, as of the date hereof, that:

3.1 Authorization. The Company has all necessary power and authority to execute
and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated by this Agreement. The execution and
delivery by the Company of this Agreement and the consummation by the Company of
the transactions contemplated by this Agreement have been duly authorized by all
necessary corporate action of the Company, and no other corporate proceedings on
the part of the Company are necessary to approve this Agreement or to consummate
the transactions contemplated by this Agreement. This Agreement has been duly
executed and delivered by the Company and, assuming the due authorization,
execution and delivery by the Stockholder, this Agreement constitutes a valid
and binding obligation of the Stockholder, enforceable against the Company in
accordance with its terms (except to the extent that enforceability (a) may be
limited by applicable bankruptcy, insolvency, fraudulent transfer, moratorium,
reorganization or similar Laws affecting or relating to creditors’ rights
generally (whether now or hereafter in effect) and (b) is subject to general
principles of equity).

3.2 No Violation; Consents. The execution, delivery and performance of this
Agreement by the Company do not and will not, and the consummation by the
Company of the transactions contemplated by this Agreement will not, with or
without notice or lapse of time, or both, conflict with or violate (a) any Law
applicable to the Company or by which any of the Company’s property or assets is
bound, (b) any order, writ, injunction, decree, judgment, order, statute, rule,
or regulation applicable to the Company or by which the Company’s property or
assets are bound, (c) any Contract to which the Company is a party or by which
the Company may be bound, except for violations, breaches or defaults that,
individually or in the aggregate, would not reasonably be expected to (x) in any
material respect impair or adversely affect the ability of the Company to
perform its obligations under this Agreement or (y) prevent or materially delay
or adversely affect the consummation of the Share Issuance, or (d) the Company’s
articles of incorporation or code of regulations. The execution and delivery of
this Agreement by the Company do not and will not require any consent, approval,
order, license, authorization or permit of, action by, filing, registration or
declaration with or notification to, any Governmental Entity, except for
(i) compliance with the applicable requirements of the Securities Act and the
Exchange Act and (ii) compliance with any applicable international, federal or
state securities or “blue sky” Laws.

4. Miscellaneous.

4.1 Term. Notwithstanding any other provision of this Agreement or any other
agreement, this Agreement and all obligations hereunder shall terminate and
cease to have any force or effect upon the earliest of (a) the Closing, (b) any
termination of the Merger Agreement in accordance with its terms, (c) the
delivery of written notice of termination of this Agreement by the Stockholder
to the Company following a Parent Adverse Recommendation Change, (d) the written
agreement of the Stockholder and the Company to terminate this Agreement and
(e) the delivery of written notice of termination of this Agreement by the
Stockholder to the Company following any Fundamental Amendment (the earliest
date, the “Termination Date”). For purposes of this Agreement, “Fundamental
Amendment” means the execution by the Company, Parent and Merger Sub of an
amendment to, or waiver by the

 

6



--------------------------------------------------------------------------------

Company, Parent or Merger Sub of any provision of, the Merger Agreement that
(i) increases the cash component or the stock component of the Merger
Consideration, (ii) changes the form of the Merger Consideration in any material
respect, (iii) extends the Outside Date (other than as set forth in
Section 7.1(b)(iv) of the Merger, (iv) changes the election rights of holders of
Company Shares set forth in Article II of the Merger Agreement in any material
respect or (v) any amendment, waiver, or other modification to the Merger
Agreement that is materially adverse to the Stockholder. If the Stockholder does
not exercise the termination right described in clause (e) above within five
(5) Business Days following the date the Stockholder is notified that such
Fundamental Amendment is effected, then this Agreement shall continue in full
force and effect. In no event shall the Stockholder have any personal liability
for any damages resulting from a breach of this Agreement other than in
connection with an intentional and willful breach of this Agreement by the
Stockholder arising out of actions taken by the Stockholder that the Stockholder
knew at such time to be in violation hereof.

4.2 Fiduciary Duties. Notwithstanding anything in this Agreement to the
contrary: (a) the Stockholder makes no agreement or understanding herein in any
capacity other than in the Stockholder’s capacity as a beneficial owner of
Shares; and (b) if the Stockholder is an individual, nothing herein will be
construed to limit or affect the Stockholder or any Representative of the
Stockholder, as applicable from (i) exercising the Stockholder’s fiduciary
duties as a director or officer of Parent or any of its Subsidiaries or
(ii) otherwise taking any action or inaction in such Person’s capacity as a
director or officer of Parent or any Subsidiary of Parent, and any such action
shall not constitute a breach of this Agreement.

4.3 Amendment and Waiver. This Agreement may be amended by mutual agreement of
the parties hereto and may not be amended except by an instrument in writing
signed by both parties hereto. Subject to applicable Law, either party hereto
may (a) extend the time for the performance of any obligation or other act of
the other party hereto, (b) waive any inaccuracy in the representations and
warranties of the other party contained herein, (c) waive compliance by the
other party with any agreement contained herein or (d) waive any condition to
which its obligations are subject. Any such extension or waiver shall only be
valid if set forth in an instrument in writing signed by the party or parties to
be bound thereby. Notwithstanding the foregoing, no failure or delay by any
party in exercising any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise of any other right hereunder. In the event that the Company agrees to
any amendment, extension or waiver of the terms of this Agreement for the
benefit of any other stockholder that has entered into a corresponding agreement
with the Company, such amendment, extension or waiver shall automatically be
deemed to apply to the Stockholder, mutatis mutandis.

4.4 Costs and Expenses. Each party shall each bear its own costs and expenses
incurred in connection with this Agreement and the transactions contemplated by
this Agreement.

4.5 Binding Effect. The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective representatives,
successors and permitted assigns. The obligations and liabilities assumed in
this Agreement by the parties hereto shall be binding upon each party’s
respective successors and permitted assigns, which shall include successors by
operation of Law, such as by merger.

 

7



--------------------------------------------------------------------------------

4.6 Entire Agreement; Third-Party Beneficiaries. This Agreement constitutes the
entire agreement, and supersedes all prior written agreements, arrangements,
communications and understandings and all prior and contemporaneous oral
agreements, arrangements, communications and understandings, between the parties
hereto with respect to the subject matter hereof. Nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person other than
the parties hereto and, as applicable, their respective heirs, legal
representatives, successors and permitted assigns any legal or equitable right,
benefit or remedy of any nature under or by reason of this Agreement.

4.7 Assignments. Neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned or delegated, in whole or in
part, by operation of Law or otherwise, by either party without the prior
written consent of the other party, and any such assignment without such prior
written consent shall be null and void.

4.8 Execution in Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party. The exchange of a fully executed
Agreement (in counterparts or otherwise) by facsimile or by electronic delivery
in .pdf format shall be sufficient to bind the parties to the terms and
conditions of this Agreement.

4.9 Notices, Etc. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile or email, upon written confirmation of receipt by
facsimile or email, (b) on the first Business Day following the date of dispatch
if delivered utilizing a next-day service by a recognized next-day courier or
(c) on the earlier of confirmed receipt or the fifth Business Day following the
date of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid. All notices hereunder shall be delivered to the
addresses set forth below or pursuant to such other instructions as may be
designated in writing by the party to receive such notice:

if to Company, to:

Infinity Property and Casualty Corporation

2201 4th Avenue North

Birmingham, Alabama 35203

Attention: General Counsel

with a copy to:

Keating Muething & Klekamp PLL

One East Fourth Street, Suite 1400

Cincinnati, Ohio 45202

Attention:         F. Mark Reuter (mreuter@kmklaw.com)

                          Nicholas Simon (nsimon@kmklaw.com)

if to Stockholder, to Stockholder’s address set forth on the signature page
hereto.

 

8



--------------------------------------------------------------------------------

4.10 Governing Law. This Agreement and all disputes or controversies arising out
of or relating to this Agreement or the transactions contemplated by this
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of Delaware, without regard to the laws of any other
jurisdiction that might be applied because of the conflicts of laws principles
of the State of Delaware.

4.11 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY WITH AND UPON THE ADVICE OF COMPETENT COUNSEL
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.

4.12 Submission to Jurisdiction; Service of Process. Each of the parties
irrevocably agrees that any Action with respect to this Agreement or the rights
or obligations arising hereunder, or for recognition and enforcement of any
Judgment in respect of this Agreement or the rights or obligations arising
hereunder brought by the other party hereto or its successors or permitted
assigns, shall be brought and determined exclusively in the Delaware Court of
Chancery and any state appellate court therefrom within the State of Delaware
(or, if the Delaware Court of Chancery declines to accept jurisdiction over a
particular matter, any state or federal court within the State of Delaware). The
parties further agree that no party to this Agreement shall be required to
obtain, furnish or post any bond or similar instrument in connection with or as
a condition to obtaining any remedy referred to in this Section 4.12, and each
party waives any objection to the imposition of such relief or any right it may
have to require the obtaining, furnishing or posting of any such bond or similar
instrument. Each of the parties hereby irrevocably submits with regard to any
such Action for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement or any of the
transactions contemplated hereby in any court other than the aforesaid courts.
Each of the parties by this Agreement irrevocably waives, and agrees not to
assert, by way of motion, as a defense, counterclaim or otherwise, in any Action
with respect to this Agreement, (a) any claim that it is not personally subject
to the jurisdiction of the above named courts for any reason other than the
failure to serve in accordance with this Section 4.12, (b) any claim that it or
its property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) to the fullest extent permitted by
the applicable Law, any claim that (i) the Action in such court is brought in an
inconvenient forum, (ii) the venue of such Action is improper or (iii) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts. Each of the parties by this Agreement consents to service being made
through the notice procedures set forth in Section 4.9 and agrees that service
of any process, summons, notice or document by registered mail (return receipt
requested and first-class postage prepaid) to the respective addresses set forth
in Section 4.9 shall be effective service of process for any Action in
connection with this Agreement or the transactions contemplated hereby.

 

9



--------------------------------------------------------------------------------

4.13 Definitions. Capitalized terms used herein but not otherwise defined in the
body of this Agreement shall have the respective meanings set forth in the
Merger Agreement as in effect on the date hereof.

4.14 Relationship of Parties. Nothing contained herein shall establish any
fiduciary, partnership, joint venture or similar relationship between the
parties hereto except to the extent otherwise expressly stated herein or
therein.

4.15 Severability. Whenever possible, each provision or portion of any provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under applicable Law, but if any provision or portion of any provision of
this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable Law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or portion
of any provision in such jurisdiction, and this Agreement shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision or portion of any provision had never been contained
herein, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

4.16 Enforcement. The parties hereto agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
each party shall be entitled to specific performance of the terms hereof,
including an injunction or injunctions to prevent breaches of this Agreement and
to enforce specifically the terms and provisions of this Agreement in the
Delaware Court of Chancery, this being in addition to any other remedy to which
such party is entitled at law or in equity. Each of the parties hereby further
waives any requirement under any law to post security as a prerequisite to
obtaining equitable relief.

4.17 Interpretation. When a reference is made in this Agreement to a Section,
such reference shall be to a Section of this Agreement unless otherwise
indicated. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The definitions contained in
this Agreement are applicable to the singular as well as the plural forms of
such terms and to the masculine as well as to the feminine and neuter genders of
such term. Any agreement, instrument or statute defined or referred to herein
means such agreement, instrument or statute as from time to time amended,
modified or supplemented, including (in the case of agreements or instruments)
by waiver or consent and (in the case of statutes) by succession of comparable
successor statutes and references to all attachments thereto and instruments
incorporated therein, and any statute referred to herein shall include the rules
and regulations promulgated thereunder. If an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if it is drafted by
both of the parties

 

10



--------------------------------------------------------------------------------

hereto, and no presumption or burden of proof shall arise favoring or
disfavoring either party by virtue of authorship of any of the provisions of
this Agreement.

* * * * *

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Stockholder have caused this Agreement
to be duly executed as of the day and year first above written.

 

INFINITY PROPERTY AND CASUALTY CORPORATION By:  

 

  Name:   Title:

[Signature Page to Voting and Support Agreement]



--------------------------------------------------------------------------------

[STOCKHOLDER]:  

 

  (signature) Address:  

 

[Signature Page to Voting and Support Agreement]